Citation Nr: 1645786	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  14-28 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for residuals of a smashed right hand.

5.  Entitlement to service connection for an acquired psychiatric disability, to include an anxiety disorder and depression.

6.  Entitlement to a compensable rating for residuals of a left elbow fracture.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services

ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran had active service in the Army from January 1990 to March 2003.

These matters come to the Board of Veterans' Appeals (Board) on appeal from August 2013 and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran has alleged having and/or has been diagnosed with multiple psychiatric disabilities, including anxiety and depression.  See VA Form 21-526.  In Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In the August 2013 rating decision, the RO treated the two disabilities as two separate claims.  In light of the Court's decision in Clemons, the Board has re-characterized the psychiatric issues on appeal as entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder and depression.  This will provide the most potentially favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a bilateral knee disability; a lumbar spine disability; a psychiatric disability, to include anxiety and depression; and entitlement to a compensable rating for residuals of a left elbow fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a bilateral hearing loss disability of such severity to constitute a disability for VA compensation purposes.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103 (a). The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the Board finds that the VA has satisfied its duty to notify.  In an October 2012 letter, the Veteran was advised of how to substantiate his claim for service connection, his and VA's respective duties in developing the claim and as to the disability rating and effective date elements of his claim.

VA has also satisfied its duty to assist.  The Veteran was afforded a VA examination in June 2014.  The examiner conducted the requisite hearing tests and considered the Veteran's statements.  As will be discussed below, an opinion is not necessary, as the Veteran does not have a hearing loss of such severity to constitute a disability for VA compensation purposes. 

The Veteran's service treatment records have been obtained and considered.  Neither the Veteran nor his representative has identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran. Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103 (a) and 5103A, or 38 C.F.R. § 3.159 , and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Service Connection 

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131and 38 C.F.R. § 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  
In the case of any Veteran who served for ninety (90) days or more during a period of war - a chronic disease becoming manifest to a degree of ten (10) percent of more within one (1) year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record evidence of such disease during the period of service.  38 U.S.C.A. § 1112(a)(1) (West 2014).  The term chronic disease includes organic diseases of the nervous system, such as sensorineural hearing loss.  38 U.S.C.A. § 1101(3) (West 2014); see also 38 C.F.R. § 3.309(a) (2015).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  

The evidence does not reflect that the Veteran suffers from impaired hearing of sufficient severity to qualify for disability compensation.  The Veteran was afforded a VA examination in June 2014.  The examination revealed the following puretone thresholds, in decibels:




HERTZ 



500
1000
2000
3000
4000
RIGHT
15
10
15
5
10
LEFT
15
15
15
10
15

The Veteran's Maryland CNC word recognition scores were 96 percent in both ears.  

There is no evidence that the Veteran's auditory thresholds are 26 decibels or greater for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz.  Nor is there any evidence that the Veteran's auditory thresholds are 40 decibels in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz.  Finally, there is no evidence that the Veteran's speech recognition scores, using the Maryland CNC Test, are less than 94 percent.  Since having a current disability is the first element to establishing service connection, and the Veteran does not have a hearing disability, for VA purposes, there is no need to consider the remaining elements under Shedden.  

Moreover, presumptive service connection is not warranted because the Veteran has not shown he has a diagnosis of a chronic disease becoming manifest to a degree of 10 percent of more within one 1 year from the date of separation.  The Board concludes that the evidence does not support the claim for service connection and there is no doubt to be resolved.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.


REMAND

First, a November 2014 VA treatment note indicates that the Veteran reported receiving mental health treatment from D.T., LCSW, at Gateway Behavioral Health (Gateway).  There are no records from Gateway associated with the electronic claims folder.  As there is evidence of outstanding relevant private medical records, they should be obtained on remand.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.

Second, in an August 2014 rating decision, the RO granted the Veteran's claim for entitlement to service connection for residuals of a left elbow fracture and assigned a noncompensable rating.  In a February 2015 Notice of Disagreement (NOD) the Veteran expressed disagreement with the assigned noncompensable rating.  In November 2015, the RO acknowledged the Veteran's NOD.  However, the RO has not issued a Statement of the Case (SOC) in response to the NOD.  Where a claimant files a notice of disagreement, and the RO has not issued a SOC, the issue must be remanded to the RO for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Therefore, the Board remands the above referenced matter, for the issuance of an SOC.  

Third, in March and July 2016, new VA treatment records were associated with the Veteran's virtual claims folder.  However, these records were subsequent to the RO's last adjudication of the case via the August 2014 Statement of the Case (SOC); i.e. no Supplemental Statement of the Case (SSOC) appears to have been issued as required by 38 C.F.R. § 19.31.  These records include relevant evidence regarding the Veteran's bilateral knee and lumbar spine claims (VA treatment records indicate complaints of pain in June and July 2016 as well as an MRI conducted in July 2016), and right hand disability claim (August 2015 VA addendum indicates x-ray of right hand shows arthritis changes of the right hand).  On remand, the AOJ should review any additional evidence received (or generated by VA) since the August 2014 SOC and issue a SSOC.

Finally, as noted above, the Veteran underwent an MRI in July 2016, the results which are not associated with the Veteran's electronic claims folder (x-ray results have been associated, but no MRI results).  On remand, updated VA treatment records should be obtained and associated with the claims file.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain up to date VA treatment records pertaining to the Veteran and associate with the claims file, including but not limited to, any July 2016 MRI results. 

2.  Contact the Veteran and request that he provide or authorize the release of records from Gateway Behavioral Health, see November 2014 VA treatment record, as well as any other records, not already of record, that are relevant to the claim.

All attempts to secure the above-referenced evidence must be documented in the claims file.  If, after making reasonable efforts to obtain any outstanding non-Federal records the AOJ is unable to secure same or if after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e).  The Veteran must then be given an opportunity to respond.

3.  Issue a Statement of the Case that addresses the issue of entitlement to rating excess of 10 percent for a left elbow fracture.  Inform the Veteran that he must perfect a timely appeal for that issue to be considered by the Board.  If, and only if, the Veteran perfects the appeal, return the case to the Board.

4.  The RO should readjudicate the Veteran's claims and if a claim remains denied, issue a supplemental statement of the case which takes into consideration the evidence associated with the electronic claims folder since the SOC issued in August 2014 (to include VA treatment records associated with the Veteran's VBMS folder in March and July 2016) and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


